*548Petitions dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Nelson Rios-Guevara and his minor son, N.W.R., both natives and citizens of El Salvador, seek review of an order of the Board of Immigration Appeals denying relief from removal. We have reviewed the administrative record and found that the petitions for review were not timely filed. See 8 U.S.C. § 1252(b)(1) (2006). Accordingly, we dismiss the petitions for lack of jurisdiction. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DISMISSED.